DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Peter F. Malen Jr. (Reg# 45576) on 5/2/2022.

The application has been amended as follows: 
20. 	(Currently Amended) 	A method of cooling of one or several high-performance computers or circuits located in one or more housings, in [[a]] the cuboid basin having [[a]] the completely fluid-tight configuration and comprising [[an]] the insertable intermediate floor which divides the basin into [[a]] the floor space and [[a]] the main space, comprising [[a]] the device for cooling according to claim 13, wherein the first cooling liquid is pumped by [[a]] the pump from [[a]] the suction hole in the intermediate floor via the tubular line connector[[s]] to [[a]] the distributor, the first cooling liquid is pumped from this distributor via the further line connectors to the one or several connection adapters, which are attached to the housings of the high-performance computers or circuits at the inlet side, that the first cooling liquid is heated as it flows through the housings of the high-performance computers or circuits and the high-performance computers or circuits are thus cooled, that the first cooling liquid emerges from the housings into the main space after having flowed through the housings of the high-performance computers or circuits, with the heated first cooling liquid then flowing from the main space into the floor space via the respective recesses between the edges of the basin and the edges of the intermediate floor, and that the first cooling liquid then flows back to the suction hole of the pump in the intermediate floor via [[a]] the heat exchanger, with the first cooling liquid giving off its heat to the second cooling liquid which is located in the heat exchanger and is part of [[a]] the second cooling circuit, and that, with the aid of the second cooling circuit comprising [[a]] the forward flow, [[a]] the heat exchanger and [[a]] the return flow, the heat from the basin is conveyed toward the outside of the basin, wherein the second cooling liquid is guided across at least one edge of the basin during [[the]] heat removal.    

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 has been considered by the examiner. 
Reasons for Allowance
Claims 13-24 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 13 the prior art of record, individually or in combination does not teach or fairly suggest:
A device for cooling one or several high-performance computers or circuits located in one or more housings and comprising a dual-circuit cooling system, wherein the high-performance computers or circuits are dipped into a dielectric first cooling liquid in a cuboid basin with a completely fluid-tight configuration and a first cooling circuit with a pump is arranged in the basin for the circulation of the first cooling liquid, with the first cooling liquid being forced to flow through the housings of the high-performance computers or circuits during circulation, wherein, in the basin, a heat exchanger, a forward flow and a return flow of a second cooling circuit with the second cooling liquid are accommodated, wherein the heat exchanger is dipped into the first liquid and the first cooling liquid is cooled by a second cooling liquid, wherein an insert-like intermediate floor is introduced into the basin and is configured to be lifted into the basin, which intermediate floor divides the basin into a floor space located below and a main space located above the floor space, and the intermediate floor as an insert is provided with one or more feet, with the feet being respectively attached in the edge regions of the intermediate floor, thus forming respective recesses between the edges of the basin and the edges of the intermediate floor so that the first cooling liquid can flow freely from the main space to the floor space through the recesses, and the intermediate floor has one or more bore-like apertures which allow the first cooling liquid to flow back from the floor space to the main space, wherein conduits are connected to the heat exchanger, with those conduits being guided from the heat exchanger toward the outside of the basin without thereby breaking through the walls or the floor of the basin, wherein they are guided particularly preferably across at least one of the edges of the basin, and the pump and the housing or housings of the high-performance computers or circuits are positioned on the intermediate floor, the pump and, respectively, the housings being arranged in the main space of the basin, and at least one suction hole is provided in the intermediate floor, with a tubular line connector leading from the suction hole to the pump and from there further on to a distributor for the first cooling liquid, and further line connectors lead from the distributor to one or several connection adapters, the connection adapters being arranged on the housings of the high-performance computers or circuits at the inlet side.
The above claim limitation configuration is not taught in any of the prior arts of record, at least the highlighted configuration in combination of the remaining limitation of the entire claim 13 and the function/operation of the claim 13 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior art of record is Ozyalcin et al. EP3236727 (provided in the IDS) and highlighted in the WIPO written report.  The WIPO written report highlighted the limitation of present application and additional highlights what is not allowed such that the applicant has done a preliminary amendments to incorporate the allowable subject matter. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art of record is Belady US Pub 2006/0065000.
Belady teaches a cooling system. However Belady does not go into the specific details of the cooling features with the basin, a heat exchanger, a forward flow and a return flow; the housings being arranged in the main space of the basin, and at least one suction hole is provided in the intermediate floor, with a tubular line connector leading from the suction hole to the pump and from there further on to a distributor for the first cooling liquid, and further line connectors lead from the distributor to one or several connection adapters, the connection adapters being arranged on the housings of the high-performance computers or circuits at the inlet side, at least these limitation in combination of the remaining limitation of the independent claim as claimed y the applicant. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841


/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841